DOWDELL, J.
We approve the reasoning and concur in the conclusions of the learned judge, who tried this case. We are satisfied to adopt as the opinion of this court the opinion accompanying the decree and cor>ied into the transcript, and which is as follows: “The sale is shown to have been fairly made after unusual advertisement and in the presence of a large crowd, and some of Avhom were men of ample means, and seven or eight of whom took part in the bidding. The propery was offered in lots and then as a whole. As a whole it brought $9,500. Persons who desired to buy would pay no more. In the fact of such a showing the opinion of real estate dealers cannot be taken for much. The minors interested in the property ask for a confirmation Adult parties oppose confirmation on two grounds (mere opinion as to value having been eliminated! • 1. An advance offer of $500; 2. A mistake in' the description of the property. The advance offer is not enough. If sales were to be set aside, on such considerations, confidence in them would be diminished, bidders would be discouraged, and amounts realized diminished. — Graffam v. Burgess, 117 U. S. 180; Parker v. Bluffton, 108 Ala. 140; Glennon v. Mitteniqht, 86 Ala. 455. The property Avas sold acording to the description furnished by the muniments of title. The parties complaining of the. sale, *587being sai juris, stood by. They made no suggestion of a fact known to them until the sale had been elaborately advertised and made. And a portion of the testimony tends to show that at the sale one of the parties asking to have it set aside made a statement that the part not covered by the description would pass by the sale then made. This party denies that he made any such statement and his denial is accepted as true. But there can be no doubt that such statement was made by other persons interested in the sale. There was no demurrer to such statement, and it must be presumed that it was acted on by persons in attendance as possible bidders. This leaves the complaining parties in the attitude of speculating on the possible results of a mistake which was known to them. This cannot be allowed. The purchaser is satisfied with his title, and the court must be.”
The decree will be affirmed.